DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is in response to communication filed on 04/06/2022.
Claims 1, 4, 9, 12, and 18 have been amended. Claims 6 and 17 have been cancelled. Claims 1-5, 7-16, and 18-20 are presented for examination. 
Specification
In the paragraph describing the frequency, approximately paragraphs [220-245], the frequency is inconsistently described. In some paragraphs the frequency is described based on impedance whereas in others it’s based on capacitance or inductance. All paragraphs describing the frequency should be reviewed to make sure the frequency corresponds to the claimed invention wherein the impedance increases when an object approaches and decreases when the sensor is touched. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 12 recite the limitation “wherein the impedance value of the sensing layer increases based on the reference impedance value as a target object approaches in the sensing region, and decreases based on the reference impedance value as a foreign substance, not the target object, contacts with the sensing layer”. However, the specification does not describe this limitation, instead paragraphs [0021] and [0031] of the specification recite “the impedance value of the sensing layer decreases based on the reference impedance value as a target object approaches in the sensing region, and increases based on the reference impedance value as a foreign substance contacts with the sensing layer”. What is being claimed does not appear to be supported within the written description, instead what is mentioned within paragraphs [0021] and [0031] to that of claims 1 and 12 appear to contradict one another.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim 12 recites the limitation “the driving condition determining unit determines the driving condition of the window only when the impedance value increases”. However, claim 18 appears to contradict this statement by reciting the limitation “the driving condition determining unit decreases an opening and closing speed of the window according to a degree of decrease of the impedance value”. It is unclear because the first statement uses the word “only” to indicate that the driving condition determining unit is not configured to determine when the impedance value decreases but “only” when it increases. Examiner is interpreting claim 18 to say “according to a degree of increase of the impedance value” as this is what the examiner believes the applicant intended to recite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 20160125565 hereinafter Choi) in view of Lee (KR 20140038664 A hereinafter Lee).

With regard to claim 1, Choi teaches
An object detection sensor comprising: 
a sensing layer (130) including a binder (see annotated figure below) and a carbon micro-coil (131) in the binder; and a plurality of sensing electrodes (121, 122) disposed in the sensing layer (130), that in the sensing layer an impedance value is changed (Choi teaches a proximity detection based on a change in capacitance value in page 5, as when capacitance changes the impedance changes as well, the impedance value in Choi would change with the change in capacitance value) as an object approaches a pre-set sensing region.
wherein the impedance value of the sensing layer increases based on the reference impedance value as a target object approaches in the sensing region, and decreases based on the reference impedance value as a foreign substance, not the target object, contacts with the sensing layer (Choi teaches the capacitance decreasing as an object approaches as shown in figure 6a-6c. As impedance is inversely related to capacitance Choi teaches the claimed impedance increases as an object approaches)


    PNG
    media_image1.png
    370
    296
    media_image1.png
    Greyscale

Choi does not teach the binder being a resin 

However, Lee teaches a binder (200) being made of resin (as further taught on page 2) for containing micro-coils (310)

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Choi, to have the resin binder of Lee because resin was a known suitable binder material for micro-coils and it has been held that selecting a known material based on its suitability for its intended use would be obvious to one of ordinary skill in the art (See MPEP 2144.07).

Claims 2-5, 7-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Lee, and Stockschlager (US20120085029 hereinafter Stockschlager).
With regard to claim 2, Choi teaches
a substrate (110) on which the sensing layer (130) and the sensing electrode (121, 122) are disposed; 
Choi does not teach a protective layer 

However Stockschlager teaches a protective layer (60). Member (60) is an enclosed member having a hollow (70) for receiving sensor (66, 72) and as such member (60) protects sensor (66,72).

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Choi, having the resin binder of Lee, to have the protective layer of Stockschlager, because enclosing a sensor in a protective layer provided the known benefit of reducing damage to the sensor and the arrangement of Stockschlager provides an additional market in vehicle doors for the sensor of Choi.

With regard to claim 3, Choi does not teach the elastic member
However Stockschlager teaches
an elastic member (60) including an insertion groove (70) in which the sensor (66, 72) is inserted, wherein the elastic member (60) is inserted into a window frame (10) of a door body (6).
It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Choi, having the resin binder of Lee, to have the elastic member of Stockschlager, because the elastic member arrangement of Stockschlager provides an additional market in vehicle doors for the proximity sensor of Choi.


With regard to claim 4 as best understood,
The resin of Lee includes rubber resin and when provided to the sensor of Choi with the sensor being located inside the elastic member as in Stockschlager, the rubber resin with embedded micro-coils would be located inside the rubber elastic member.

With regard to claim 5, Choi teaches
the sensing electrode (121, 122) includes a copper wire (figures 3a,3b and page 8) inserted into the sensing layer.


With regard to claim 7, Choi teaches that
the carbon micro- coil (131) is disposed in the sensing layer (130) in a content of 2% (page 8)


With regard to claim 8, Choi does not teach
a thickness of the sensing layer is in a range of 100 μM to 20 mm 

	Although Choi does not disclose specific thickness, it would have been obvious to one of ordinary skill in the art to size the sensor to be useful- i.e. too small a sensor would be difficult to handle during assembly and too large a sensor would not fit within the seal portion of the window frame when provided with the window frame use of Stockschlager. It would have been obvious to one of ordinary skill to select or at least try the 100μM to 20mm size claimed as there are a finite number of thicknesses such a sensor can usefully be made in and it has been held that when the general conditions of a claim are disclosed it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II.A).


With regard to claim 9, Choi teaches
a ratio of an area of an upper surface of the sensing electrode (121, 122) to that of the substrate (110) is in a range of 1% to 50% (figure 3a, 3b).

Examiner notes that although the drawings are not to scale, the broad range claimed –i.e. 1% to 50% is still encompassed by the proportions shown even if the scale is off a small amount. While it appears that the drawings disclose the claimed range, it is not specifically stated. Nevertheless it has been held that when the general conditions of a claim are disclosed it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II.A).

With regard to claim 10
That it’s sensing electrode (121, 122) has a thickness in a range of 25 μM to 2 mm.

Although Choi does not disclose specific thickness, it would have been obvious to one of ordinary skill in the art to size the electrode to be useful- i.e. too small a electrode would make the sensor less effective as it would limit the proximity range and too large a electrode would make the sensor too large to fit within the seal portion of the window frame when provided with the window frame use of Stockschlager. It would have been obvious to one of ordinary skill to select or at least try the 25 μM to 2 mm size claimed as there are a finite number of thicknesses such a sensor can usefully be made in and it has been held that when the general conditions of a claim are disclosed it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II.A).

	

With regard to claim 11, Choi teaches
the sensing electrode (121, 122) is in plural and includes a first partition wall portion (150) disposed on the substrate (110) and surrounding one of the plurality of sensing electrodes (121, 122) and a second partition wall portion (150) disposed on the substrate (110) and surrounding the other one of the plurality of sensing electrodes (121, 122)
Choi does not teach
wherein the sensing layer includes a first sensing layer disposed in the first partition wall portion and a second sensing layer disposed in the second partition wall portion and physically separated from the first sensing layer.

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Choi, having the resin binder of Lee and the elastic member of Stockschlager, to have two separated sensing layers because separating the sensing layers allow for an equally effective sensor with lower material cost as less sensing layer material will be used. (See MPEP 2144.04 VI. C)

With regard to claim 12, Choi teaches 
a sensing layer (130) including a binder (see annotated figure below) and a carbon micro-coil (131) in the binder; and a plurality of sensing electrodes (121, 122) disposed in the sensing layer (130), that in the sensing layer an impedance value is changed (Choi teaches a proximity detection based on a change in capacitance value in page 5, as when capacitance changes the impedance changes as well, the impedance value in Choi would change with the change in capacitance value) as an object approaches a pre-set sensing region
wherein the impedance value of the sensing layer increases based on the reference impedance value as a target object approaches in the sensing region, and decreases based on the reference impedance value as a foreign substance, not the target object, contacts with the sensing layer (Choi teaches the capacitance decreasing as an object approaches as shown in figure 6a-6c. As impedance is inversely related to capacitance Choi teaches the claimed impedance increases as an object approaches)

However Choi does not teach the use of a sensor in a vehicle, the driving condition determining unit, or the binder being resin

A sensor or safety device in a vehicle with a driving condition determining unit is taught in Stockschlager
a door body (6); a window (8) disposed in the door body (6); and a sensor (66, 72) disposed on the door body (6) for sensing an object existing on an opening and closing path of the window

and a driving condition determining unit (circuit 300) for determining a driving condition of the window (8) based on a sensing result of the sensor (66, 72)
and the driving condition determining unit (circuit 300) determines the driving condition of the window (8) only when the impedance value increases based on the reference impedance value (when provided with Choi, circuit 300 determines when the impedance value increases thus controlling the window 8 based on this value)


It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Choi, to have the sensor used in a vehicle and driving condition determining unit of Stockschlager, because the vehicle arrangement of Stockschlager provides an additional market in vehicle doors for the proximity sensor of Choi.

However, Lee teaches a binder (200) being made of resin (as further taught on page 2) for containing micro-coils (310)

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Choi, to have the resin binder of Lee because resin was a known suitable binder material for micro-coils and it has been held that selecting a known material based on its suitability for its intended use would be obvious to one of ordinary skill in the art (See MPEP 2144.07).

With regard to claim 13, Choi teaches
the sensor further includes a substrate (110) on an upper surface of which the sensing layer (130) and the sensing electrode (121, 122) are disposed, and a protective layer surrounding the substrate (110), the sensing layer (130), and the sensing electrode (121, 122).

With regard to claim 14, Stockschlager teaches
the sensor (66, 72) is inserted into an insertion groove (70) of the elastic member (60).


With regard to claim 15 as best understood,
The resin of Lee includes rubber resin and when provided to the sensor of Choi with the sensor being located inside the elastic member as in Stockschlager, the rubber resin with embedded micro-coils would be located inside the rubber elastic member.

With regard to claim 16, Choi teaches
the sensing electrode (121, 122) includes a copper wire (figures 3a,3b and page 8) inserted into the sensing layer.

With regard to claim 18, Stockschlager teaches
wherein the driving condition determining unit (circuit 300) decreases an opening and closing speed (“the motor driving the window glass will stop and/or reverse the window movement”, para [0041]) of the window (8) according to a degree of increase of the impedance value (when provided with Choi, the window will slow down and come to a stop according to a degree of increase of the impedance value during opening and closing of the window).

With regard to claim 19, Choi teaches that
the carbon micro- coil (131) is disposed in the sensing layer (130) in a content of 2% (page 8) and
a ratio of an area of an upper surface of the sensing electrode (121, 122) to that of the substrate (110) is in a range of 1% to 50% (figure 3a, 3b).

Examiner notes that although the drawings are not to scale, the broad range claimed –i.e. 1% to 50% is still encompassed by the proportions shown even if the scale is off a small amount and it has been held that when the general conditions of a claim are disclosed it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II.A).

Choi does not teach
a thickness of the sensing layer is in a range of 100 μM to 20 mm 

	Although Choi does not disclose specific thickness, it would have been obvious to one of ordinary skill in the art to size the sensor to be useful- i.e. too small a sensor would be difficult to handle during assembly and too large a sensor would not fit within the seal portion of the window frame when provided with the window frame use of Stockschlager. It would have been obvious to one of ordinary skill to select or at least try the 100μM to 20mm size claimed as there are a finite number of thicknesses such a sensor can usefully be made in and it has been held that when the general conditions of a claim are disclosed it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II.A).


With regard to claim 20, Choi teaches
the sensing electrode (121, 122) is in plural and includes a first partition wall portion (150) disposed on the substrate (110) and surrounding one of the plurality of sensing electrodes (121, 122) and a second partition wall portion (150) disposed on the substrate (110) and surrounding the other one of the plurality of sensing electrodes (121, 122)
Choi does not teach
wherein the sensing layer includes a first sensing layer disposed in the first partition wall portion and a second sensing layer disposed in the second partition wall portion and physically separated from the first sensing layer.

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Choi, having the resin binder of Lee and the elastic member of Stockschlager, to have two separated sensing layers because separating the sensing layers allow for an equally effective sensor with lower material cost as less sensing layer material will be used. (See MPEP 2144.04 VI. C)

Response to Arguments
The drawing rejection has been withdrawn as the applicant has submitted corrected replacement sheets. 
A specification objection has been retained to address the inconsistency of the frequency description. 
A 112a rejection has been added to claim 1 and 12 due to the inconsistency of what is being claimed to what is described within the specification. 
The 112b rejection regarding claims 4, 9, and 15 have been withdrawn as the applicant has amended to overcome the rejection.
A 112b rejection has been added to amended claim 18, regarding the inconsistency to the claim in which it depends from.  
Applicant argues that Choi does not teach a reference value and that the impedance value does not decrease when a foreign substance contacts the sensing layer. However, the reference value is the value in Choi in which the sensor is in a neutral state i.e the sensor is installed and no object is approaching or touching the sensor. The described change in capacitance in Choi is relative to this neutral state. In Choi, a capacitance value will increase when a target object is not approaching thus resulting in any foreign substance that’s not the target object that approaches to relatively increase the value of the capacitance as opposed to decreasing the capacitance as the target object approaches. As impedance is inversely related to capacitance Choi teaches the claimed impedance.
Applicant argues amended claim 12 is not taught by Choi in view of Stockschlager. However, claim 12 above has been altered to address the amendments made to claim 12. Stockschlager teaches a control circuit in which it receives information from sensors in order to control movement of the window. When combined with Choi’s detection of capacitance, the window will be slowed and/or stopped based on a values indicated by Choi. 
All prior art regarding the original 103 rejections have been kept and no new prior art has been introduced. 







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/          Examiner, Art Unit 3637                                                                                                                                                                                              
/DANIEL J TROY/          Supervisory Patent Examiner, Art Unit 3637